Fourth Court of Appeals
                                            San Antonio, Texas
                                                   December 29, 2014

                                               No. 04-14-00688-CR



                                           Taylor Rae ROSENBUSCH,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 226th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2011CR11074
                                  Honorable Dick Alcala, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to February 9, 2015.

                                                                PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Susan D. Reed                                    John F. Carroll
                 District Attorney, Bexar County                  Law Offices of John F. Carroll
                 Paul Elizondo Tower 1                            111 West Olmos Drive
                 101 W. Nueva, Suite 370                          San Antonio, TX 78212
                 San Antonio, TX 78205